Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-11, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a lock mechanism electrically connected to a lock microcontroller, the lock mechanism configured to actuate between a locked state and an unlocked state within an actuation time period, an electromagnetic radiation receiver configured to: receive an electromagnetic wireless digital data signal from the electronic apparatus, and receive an electromagnetic wireless power signal from the electronic apparatus; wherein the electromagnetic radiation receiver is configured to output electric power at a first voltage; the lock microcontroller configured to control operation of the lock mechanism based on the electromagnetic wireless digital data signal from the electronic apparatus; at least one capacitor electrically connected to receive electric power from the electromagnetic radiation receiver; power management module circuitry configured to: receive the electric power from the at least one capacitor at the first voltage and output the electric power at a second voltage, wherein the second voltage varies over the actuation time period; and supply the electric power to the lock mechanism over the actuation time period to actuate the lock mechanism based on input received from the lock microcontroller; wherein the lock mechanism is capable of actuating between the locked state and the unlocked state using only the electric power supplied by the electromagnetic wireless power signal in the context as claimed.

Regarding claims 12-17, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a lock mechanism electrically connected to a lock microcontroller, the lock mechanism configured to actuate between a locked state and an unlocked state, an electromagnetic radiation receiver configured to: receive an electromagnetic wireless digital 

Regarding claims 18-20, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose receiving, by an electromagnetic radiation receiver, electromagnetic radiation from the handheld electronic apparatus, wherein the electromagnetic radiation comprises a power signal configured to provide electric power to the electronic lock; booting a lock microcontroller after an electrical energy level satisfies an electrical energy level threshold; receiving, by the electromagnetic radiation receiver, electromagnetic radiation comprising a digital data signal from the electronic apparatus; charging at least one capacitor in the electronic lock during a first period of time using the electric energy received from the electronic apparatus, wherein the at least one capacitor receives the electric energy from the electromagnetic radiation receiver at a first voltage; receiving, by power management circuitry, electric power from the at least one capacitor based on a lock actuation instruction to actuate a lock mechanism received from the lock microcontroller, wherein the power management circuitry receives the electric energy from the at least one capacitor at the first 

The closest prior art of Hart et al. (US2012/0096909 A1) and Kuenzi et al. (US 20120270496 Al) fail to anticipate or make obvious the claimed invention.
Hart et al. discloses the electric lock remotely draws the required power to actuate the locking member from an RF field generated by a remote power source such as a communication device; also discloses an adjustable regulator circuit to assist in the prevention of voltage drop and power loss, providing constant voltage over the required time to actuate the locking member.
Kuenzi et al. discloses an electronic lock controller receives power and a digital credential from an operator-side NFC-capable device. The lock controller produces an open or close command for an electromechanical lock based on the trusted time value and the digital credential. The electronic lock controller is powered solely by the near field communication transceiver.
None of the above references disclose the claimed features alone, or in obvious combination with other references.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689